This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Steven D. Shemenski, pursuant to Maryland Rule 19-736, to disbar the Respondent from the practice of law. The Court having considered the Joint Petition and the record herein, it is this 6th day of September, 2018;
ORDERED, that the Respondent, Steven D. Shemenski, be disbarred from the practice of law in the State of Maryland for violations of Rules 1.1, 1.2, 1.3, 1.4, 8.1(a) and (b) and 8.4(a), (c) and (d) of the Maryland Rules of Professional Conduct, and it is further;
ORDERED, that the Clerk of this Court shall strike the name of Steven D. Shemenski from the register of attorneys in *207the Court and certify that fact to the trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761(b).